DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 06/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2, there being no allowable generic or linking claim.

Specification
The abstract of the disclosure is objected to because:
The abstract should be in a single paragraph format. I.e., applicant should resubmit the abstract in a format which has all of the abstract in a single paragraph format.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1, Lines 4-5, replace the phrase “end, wherein;” with “end.
Claims 2-6, Line 1, replace each instance of “the trash receptacle of claim…” with “T
Claim 2, Line 2, before “storage bag”, replace “a” with “the”
Claim 2, Line 2, replace “mechanism;” with “mechanism.
Claim 3, Line 2, before “tray table hinge mechanism”, replace “the” with “a”
Claim 3, Line 2, replace “mechanism;” with “mechanism.
Claim 4, Line 2, replace “position;” with “position.
Claim 5, Line 2, replace “flight;” with “flight.
Claim 6, Line 2, replace “space;” with “space.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 2 recites “attached and suspended from a tray table device, located on a passenger seat on an airplane…” However, the examiner notes that this appears to positively claim the “tray table” as part of the invention attempting to be patented. Applicant is reminded that if an element is positively claimed, then any resulting patent would only protect against all of the elements as positively recited in the claims. I.e., if the “tray table” is positively claimed, then the patent would not stop a competitor from just selling the “trash receptacle” on its own, but it would only protect the combination of the “trash receptacle” AND the “tray table”. As such, it is indefinite and unclear as to whether the applicant actually means to claim the details of the “tray table device”? For purposes of examination, the examiner assumes that the applicant does NOT mean to positively claim the “tray table device”. To overcome this rejection and if applicant agrees with the examiners position, applicant could amend the phrase “attached and suspended from a tray table device, located on a passenger seat on an airplane…” to be “configured to be attached and suspended from a tray table device, located on a passenger seat on an airplane…” Along the lines of this same rejection, the applicant could modify both claims 5 and 6 as follows:
(1) Claim 5, Line 1, replace “whereas” with “wherein the storage bag is configured to receive accumulated trash, whereas”. This is to avoid positively claiming “accumulated trash”.
(2) Claim 6, Line 1, “is located within easy reach…” with “wherein the trash receptacle is configured to be located within easy reach…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202012006196 (Blessing).
Regarding Claims 1-6, Blessing teaches: Claim 1 - a trash receptacle, for storing items, comprising; a re-sealable plastic storage bag (1), “configured to be” attached and suspended from a tray table device, located on a passenger seat on an airplane, included on each end of the storage bag a lateral extension (2/3) located near a top edge, each extension (2/3) including one fixed and one free attachable end, (Figures 1 and 2); Claim 2 - the trash receptacle of claim 1, having the fixed and free attachable ends (2/3) coupled together, providing a securing method to attach a storage bag (1) temporarily to a tray table hinge mechanism, (Figures 1 and 2); Claim 3 - the trash receptacle of claim 2, where attachable ends may be un-coupled to remove the storage bag (1) from the tray table hinge mechanism, (Figures 1 and 2); Claim 4 - the trash receptacle of claim 1, where access to the storage bag (1) is available whether the tray table is positioned in a deployed, horizontal position, or upright, locked position, (Figures 1 and 2); Claim 5 - the trash receptacle of claim 1, whereas accumulated trash is contained within the storage bag (1), over the duration of a flight, (Figures 1 and 2); Claim 6 - the trash receptacle of claim 1, is located within easy reach of a seated passenger, but does not intrude into a passenger's space, (Figures 1 and 2).   

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 6,913,385 (Sagos).
Regarding Claims 1-6, Sagos teaches: Claim 1 - a trash receptacle, for storing items, comprising; a re-sealable plastic storage bag (20), “configured to be” attached and suspended from a tray table device, located on a passenger seat on an airplane, included on each end of the storage bag a lateral extension (40) located near a top edge, each extension (40) including one fixed and one free attachable end, (Figures 1-8); Claim 2 - the trash receptacle of claim 1, having the fixed and free attachable ends (40) coupled together, providing a securing method to attach a storage bag (20) temporarily to a tray table hinge mechanism, (Figures 1-8); Claim 3 - the trash receptacle of claim 2, where attachable ends may be un-coupled to remove the storage bag (20) from the tray table hinge mechanism, (Figures 1-8); Claim 4 - the trash receptacle of claim 1, where access to the storage bag (20) is available whether the tray table is positioned in a deployed, horizontal position, or upright, locked position, (Figures 1-8); Claim 5 - the trash receptacle of claim 1, whereas accumulated trash is contained within the storage bag (20), over the duration of a flight, (Figures 1-8); Claim 6 - the trash receptacle of claim 1, is located within easy reach of a seated passenger, but does not intrude into a passenger's space, (Figures 1-8).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over D528,298 (Vernon et al.) in view of OFFICIAL NOTICE.
Regarding Claims 1-6, Vernon et al. teaches: Claim 1 - a trash receptacle, for storing items, comprising; a re-sealable plastic storage bag (AA – wherein the examiner takes OFFICIAL NOTICE that it is well known for a bag to be made from “plastic”), “configured to be” attached and suspended from a tray table device, located on a passenger seat on an airplane, included on each end of the storage bag a lateral extension (BB) located near a top edge, each extension (BB) including one fixed and one free attachable end, (Annotated Figure 1 Below); Claim 2 - the trash receptacle of claim 1, having the fixed and free attachable ends (BB) coupled together, providing a securing method to attach a storage bag (AA) temporarily to a tray table hinge mechanism, (Annotated Figure 1 Below); Claim 3 - the trash receptacle of claim 2, where attachable ends may be un-coupled to remove the storage bag (AA) from the tray table hinge mechanism, (Annotated Figure 1 Below); Claim 4 - the trash receptacle of claim 1, where access to the storage bag (AA) is available whether the tray table is positioned in a deployed, horizontal position, or upright, locked position, (Annotated Figure 1 Below); Claim 5 - the trash receptacle of claim 1, whereas accumulated trash is contained within the storage bag (AA), over the duration of a flight, (Annotated Figure 1 Below); Claim 6 - the trash receptacle of claim 1, is located within easy reach of a seated passenger, but does not intrude into a passenger's space, (Annotated Figure 1 Below).

    PNG
    media_image1.png
    640
    586
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649